Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 1of9

Mince

Defamation Removal Law
Online Reputation &
Brand Protection Lawyers

 

Andrew Stebbins
astebbins@minclaw.com

May 20, 2020

Via Certified Mail

Office of University Counsel
University of Pittsburgh
1710 Cathedral of Learning
Pittsburgh, PA 15620

RE: Rhodes vy. Prause, et al.
Western District of Pennsyvlania Case No. 2:19-cv-01366

To Whom it May Concern:

Attached please find Plaintiff Rhodes’ Subpoena to the University of Pittsburgh regarding
the University’s interactions with the Defendants in the above captioned matter. As you can see
from the caption, the University is not a target of our lawsuit, however we have been provided the
opportunity to conduct jurisdictional discovery to demonstrate the Defendants’ connections to your
University.

Plaintiff Rhodes, as an alumnus of the University, appreciates your cooperation with this
subpoena. If you have any questions or concerns with the subpoena, please call or email me to

discuss.

Very truly yours,
LE

Andrew Stebbins

ACS:dmb

200 Park Avenue, Suite 200, Orange Village, Ohio 44122 Direct 216-373-7706 = Fax 440-792-5327) 9 MincLaw.com
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 2 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

Alexander Rhodes

 

Plaintiff
Vv.

Nicole Prause
and Liberos LLC

Civil Action No. 2:19 - cv-01366

 

aa SS aS aS aS’

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: University of Pittsburgh, Office of University Counsel
2400 Cathedral of Learning, 4200 Fifth Ave., Pittsburgh, PA 15260 Via Email: jol92@pitt.edu

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see attached Exhibit A

 

Place: 200 Park Ave., Suite 200, Orange Village Ohio, 44121 _| Date and Time:
Or Email: astebbins@minclaw.com 06/11/2020 5:00 pm

 

 

 

 

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR

ae =
Signature of Clerk or Deputy Clerk Attorney's signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Alexander Rhodes
, who issues or requests this subpoena, are:

 

Andrew Stebbins, Minc Law, 200 Park Ave. Suite 200, Orange Village, Ohio 44122. astebbins@minclaw.com

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 3 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 2:19 - cv-01366

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) “Pp lain 4; cE A lax an a er Rhod es

on (date) [2 | [2020 .

af I served the subpoena by delivering a copy to the named person as follows: ni verschy at Pp; Heobur qn
Pacis J ‘
office of University Camsel Via Email to Josh Lancar &

Joi4z @ Pith. eau on (date) 5/2) [Z0Zo 5

C1 J returned the subpoena unexecuted because:

 

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ .
My fees are $ ( / for travel and $ ( D for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: A ZO LO

 

Serverys signature

“Darcy Buxton, Raraleaal
Printed name aneé title

 

e000 York Ave. Suite QOG, Grange Village Ohio
Server's address

Additional information regarding attempted service, etc.:
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 4 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attomey’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(ec) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 5 of 9

SCHEDULE A

Copies of all documents referring or relating to any employment, subcontracting,
affiliation, study collaboration, or other professional relationship between The University
of Pittsburgh (hereinafter “University”) and Nicole Prause.

Copies of all documents referring or relating to any employment, subcontracting,
affiliation, study collaboration, or other professional relationship between the University
and Liberos LLC.

Copies of all financial documents in the University’s possession, custody, or control
referring or relating to Nicole Prause, Greg Siegle, and/or Liberos LLC, including, but
not limited to, payment records, budgets, grants, reimbursements, or research funding,
and further including any such documents referring or relating to collaborations between
those three entities.

Copies of all records related to any project, grant, or other research funding involving or
relating to Nicole Prause, Liberos LLC, or collaborations between Greg Siegle and
Nicole Prause and/or Liberos LLC. Without limiting the generality of the foregoing, this
includes records retained by Greg Siegle, the Institutional Review Board, the Department
of Psychiatry at the School of Medicine, or any accounting or financial departments at the
University.

Copies of all records related to any project, grant, or other research funding regarding
studies to which Nicole Prause and/or Liberos LLC have an affiliation.

Copies of all financial records related to any project, grant, or other research association
with OneTaste, Inc. or the Institute of Orgasmic Meditation (also commonly referred to
as the Institute of OM).

Copies of any records related to the study either formally or informally titled “Treating
restricted affective range in a meditation retreat model,” a study conducted by Greg
Siegle and Nicole Prause, which may be affiliated with the Institute of Orgasmic
Meditation (also commonly referred to as the Institute of OM).

Copies of any records related to the study either formally or informally titled “Graduated
sensory salience as an intervention for intrusive negative thinking,” a study conducted in
part by Nicole Prause and Greg Siegle.

Copies of any records related to the study either formally or informally titled
“Neurological effects and health benefits of orgasmic meditation,” a study conducted by
Greg Siegle and Nicole Prause.
10.

11.

12.

13.

14.

15.

16.

17.

Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 6 of 9

Copies of any records related to the study either formally or informally titled “Clinically
accessible assessment of dopamine system reactivity: concurrent {MRI/EEG pilot,” a
study conducted by Greg Siegle which lists Nicole Prause as a collaborator, which may
be affiliated with the Pittsburgh Magnetic Resonance Research Center.

All financial records relating to support provided to collaborative projects between
Nicole Prause and/or Liberos LLC and Greg Siegle, for research projects and grants
involving Nicole Prause and/or Liberos LLC, including, but not limited to, rent payments
for research space or offices, payments for research equipment, subcontractor payouts,
software expenses, reimbursements, and payment of any other expenses.

All Institutional Review Board records relating to, or associated with, any studies
conducted by or affiliated with Nicole Prause and/or Liberos LLC, including, but not
limited to, collaborative work with Greg Siegle and studies for which Greg Siegle is
listed as the principal investigator, co-investigator, or co-principal investigator.

All records relating to all research, studies, grants or other projects through which
employees or contractors of the University were to be directed or supervised by Nicole
Prause and/or Liberos LLC, including, but not limited to, the study advertised by Liberos
LLC attached hereto as Exhibit 1.

All records relating to any speaking engagements, visitations, or other occasions in which
Nicole Prause has visited any campus of or event hosted by the University.

All access credentials, with passwords excluded, provided to Nicole Prause and Liberos
LLC to the University network and technological services. Without limiting the
generality of the foregoing, this includes email accounts, Box or file storage accounts,
access to the Pitt Passport, access to journal subscriptions, and other University-provided
software and technology services.

Dates and timestamps for access by Nicole Prause and Greg Siegle to the following
academic journal article during the month of April 2020:
https://www.tandfonline.com.pitt.idm.oclc.org/doi/abs/10.1080/0092623X.2014.935539
titled “Patient Characteristics by Type of Hypersexuality Referral: A Quantitative Chart
Review of 115 Consecutive Male Cases”.

Dates and timestamps for access by Nicole Prause and Greg Siegle to the following
academic journal article during the month of May 2019: https://link-springer-
com.pitt.idm.ocle.org/article/10.1007%2Fs10508-018-1327-z titled “Measuring Self-
Perceived Effects of Pornography: A Short-Form Version of the Pornography
Consumption Effects Scale”.
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 7 of 9

18. Dates and timestamps for access by Nicole Prause and Greg Siegle to the following
academic journal article during the month of June 2019: https://link-springer-
com.pitt.idm.ocle.org/article/10.1007%2Fs10508-019-1406-9 titled “Response to
Commentaries”.

19. All emails sent from or received by the University account(s) of Greg J. Siegle, including
gsiegle@pitt.edu, between Greg Siegle, Nicole Prause and/or Liberos LLC that refer or
relate to Alexander Rhodes and/or NoFap.
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 8 of 9

oOo a wawnliberoscenter com

Lil) TS 130; [e eee) 2 (Se TU) cco

ra ARE INOS H TE Res

 

Jobs

Meditation study

The : 15 hiring mukiple positions for a research grant. The grant ts to study the ability of meditauen to

   

improve a common symptoni of trauma experien povional numbing Participants are clinically screened pricr tc

   

enrollment, then attend a week ata beautiful retreat in northern California to lea: ditation. During that week

 
 

 

ses them, including sath psychophysiological measures The study is

   

   

ndidates will adhere to those standatds If you ate nei HIPPA/IR trained, we wall rain you. All cardidat ibe

     

cted to be on-site for some portion of their werk (described be!

 

yof Pincburgh

 

vi), Hires are through the Uris

4éll candidates should be comfortable researching sexual topics, Including discussing genital meacures wih study,

 

participants and showing erotic imagery and films

     

The emplayee may choose to li tthe reireat center for rates comparable to the surrounding area, off-site, or part-ume, as

 

suits their needs and requirements of the position We do not discriminate on the bas! Il, anything, but gender

 

(identity), sexual orientation, age, family status, religion, politics if you are qualified, we want you

 

Apphcation

[Brief] Cover letter, including the position(s) for which you are applying, and a curriculum vitae (or resume). Select “Job

 

 

Applicant’ on this form to provide that information You should receive a confirmation email af receipt

wauwliberoscenter.cam /jatic/

Positions available

Updates: We have interviewed four candidates and anticipaie making our first offer next week,

Clinician

This clinician must have completed at least master's degree training in mental health They will be responsible for
performing clinical screening by (HIPPA-comphant) video for a large volume of study volunteers, including evaluation of
study inclusion/exclusion criteria. They perform evaluation of couples as they siart and finish their week at the retreat
center, so it may be possible to be on-site part-time This position is supported by a California-licensed clinician (Prause)

and clinical trials expert (Siegle). Licensure in California is desirable Salary expected: $104,000

Research assistant (3 positions)

These positions are on-site for work. Training is provided in collecting a high-volume of psychophysiological data from
study participants. Ideal candidates would be PhD candidates or recent graduates with expenence in 2 psychophysiology
laberavory Advanced undergraduates will be considered Any experience with Matlab, EGI, MindVare, R, or compuier
sctence generally should be mentioned in the application, Opportunities for participation in publications exist dependent on

ability to contribute. Salary expected: $58,500

Study coordinator

 

This non-technical position is ideal for someone who wants and enjoys working with people, especially providing nen-
judgmental information and suppert. This lynch-pin position will maintain the online scheduling system, coordinate
scheduling of research participants, clinician, and research assistans, and maintain excellent communication between the

siudy site and universities. Basic computer skills are required, but not at the level of the research assistants Exoect some

 

hich will be planned in advance, because study participants atrive/depart over the weekends. Exact days

 

off negouable as your lifestyle prefers Salary expected: $72,000
Case 2:19-cv-01366-MPK Document 36-1 Filed 05/21/20 Page 9 of 9

CGaase?71 29envO BEGEMARK Oidocumeat8342 AiltecOG154220 AaageLlobtl1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH DIVISION
ALEXANDER RHODES )
)
Plaintiff, ) Civil Action No. 2:19-cv-01366
v. )
)
NICOLE PRAUSE ) Honorable Maureen P. Kelly
) United States Magistrate Judge
and )
)
LIBEROS LLC ) Electronically Filed
) -
Defendants ) Ke > ECe No ¢ 39

 

This matter being heard on IS: 2020, and for good cause shown, this Court
hereby GRANTS Plaintiff's Motion for Leave to Conduct Jurisdictional Discovery. Plaintiff is
permitted to conduct both written and oral discovery upon Defendants, Defendants’ witness Greg
Siegle, the University of Pittsburgh, and any Pennsylvania State Agency which have received

the parhkes onhl July 15,2020
reports filed against Plaintiff Rhodes. This Court hereby GRARITS Panacea to complete
such limited discovery.

Further, this Court GRANTS Plaintiffs Request for a Continuance of the Evidentiary

i

Hearing set for June 45, 2020. This matter is hereby reset for an evidentiary hearing on

a) 2029, Earth) snag fhe depp legstal

 

CO“ ms AVAANLAE
FO 1S $0 ORDERED. Ag ely 24, 2020.
DAT 5) C020) JUDGE MAUREEN P. KELLY
